     Case 5:21-cv-00051-LGW-BWC Document 2 Filed 08/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


    CHRISTOPHER WELLS,

                Movant,                                    CIVIL ACTION NO.: 5:21-cv-51

         v.

    UNITED STATES OF AMERICA,                              (Case No.: 5:17-cr-12)


                Respondent.


                                           ORDER

        Movant Christopher Wells (“Wells”) filed this 28 U.S.C. § 2255 Motion, which the Court

has reviewed. Wells attacks the conviction and sentence obtained in this Court in Case Number

5:17-cr-12. Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings, the Court

ORDERS the United States Attorney to file an answer or motion to dismiss within 30 days

stating what records and documents need to be produced to fully respond to the motion. 1 The

Government shall also include in this response its position regarding the need for expansion of

the record authorized by Rule 7, evidentiary hearing authorized by Rule 8, and any additional

discovery necessary authorized by Rule 6 of the Rules Governing Section 2255 Proceedings.

The Court DIRECTS the Clerk of Court to forward a copy of this Order and a copy of Wells’

Motion for relief to the Savannah Office of the United States Attorney for the Southern District




1
        Examples of documents the Government may produce are an affidavit from Movant’s attorney,
necessary transcripts, and the Pre-Sentence Investigation Report (“PSR”).
  Case 5:21-cv-00051-LGW-BWC Document 2 Filed 08/04/21 Page 2 of 2




of Georgia.

       SO ORDERED, this 4th day of August, 2021.




                                 _____________________________________
                                 BENJAMIN W. CHEESBRO
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                          2
